Title: To Thomas Jefferson from William Tatham, 1 July 1802
From: Tatham, William
To: Jefferson, Thomas


          
            Sir,
            London July 1st. 1802.
          
          By inclosing to you authentic documents concerning the late inestimable discovery of the Life-Boat, which has been introduced into full practice, in saving the crews of vessels wrecked amidst the most tremendous Breakers of this coast, I acquit myself of a duty to my fellow Citizens and to my country. I flatter myself this contrivance will be found of great use on the Jersey coast, such places as the Hatteras shoals &c; and I can have no doubt of its general utility in venturing out upon the Lakes, where a fixed point of land, resisting every wind that agitates a circumscribed surface of water, must necessarily raise the waves to a most aweful surge.
          Knowing, Sir, as You do for many years, the nature of my objects and perseverance, I beg leave to refer you to Doctr. Dangerfield: from whom, I trust, you will learn that my integrity is yet unshaken by the contemptible smiles or frowns of foreign intrigue; and that I shall, ultimately, prove to you something more than an unprofitable servant of society.
          I have the honor to be, with due consideration, & sincere regard, Your obt H St
          
            Wm Tatham.
          
        